Citation Nr: 1110377	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-04 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.  

(The issue concerning entitlement to waiver of overpayment of Chapter 35 benefits on behalf of the Veteran's dependent son, J.L. to include the validity of the overpayment created, in the amount of $4092.60 is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.  

In February 2010, the Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for an award of SMC based on the need for regular aid and attendance has been met. 38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the full grant of benefits sought on appeal for this claim, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim for SMC based on the need for regular aid and attendance of another person.  Since SMC based on the need for regular aid and attendance of another person is granted, the issue of entitlement to housebound status is now moot.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the agency of original jurisdiction (AOJ) will remedy any defect when effectuating the award of benefits.  

SMC

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2010), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2010).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).  

Although the veteran need not show all of the disabling conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the U.S. Court of Appeals for Veterans Claims (Court) has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. See 38 C.F.R. § 3.350(3)(i)(2) (2010).  

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person has been met.

At the outset, it is important to note that since SMC based on the need for regular aid and attendance of another person has been met, the issue of entitlement to housebound status is now moot and will not be addressed.  However, in any event, the Board notes that the schedular requirements (at least one disability rated as 100 percent disabling) for SMC at the housebound rate have not been met.

In this case, during the time period relevant to this appeal, service connection has been in effect for rectal prolapse (rated as 50 percent disabling) and hemorrhoidectomy, banding of hemorrhoids with anemia and iron deficiency, anal fissure by history (rated as 20 percent disabling).  The total rating is 60 percent.  The Veteran has also been granted a total rating based upon individual unemployability effective from February 1996.  

The Veteran underwent a VA examination for housebound status or permanent need for regular aid and attendance in February 2004.  Significantly, the examiner stated that the Veteran suffered from severe anemia that was contributing to generalized weakness that was causing him to have difficulty with his activities of daily living.  No opinion was given as to whether his service connected disabilities, and without regard to his non-service connected disabilities, resulted in the Veteran needing the regular aid and attendance of another person.

The Veteran underwent a second VA examination for housebound status or permanent need for regular aid and attendance in November 2004.  The Veteran was determined to be well-nourished and well groomed.  It was noted that he was a quadriplegic in a power wheelchair.  He had deficits in fine motor skills due to his quadriplegia.  He needed set up for feeding, assistance undressing, set up for shaving, transfer to commode chair, clean up after bowel movements, and set up for showers.  The Veteran was noted to have a history of rectal prolapse since the 1960's, with hemorrhoid issues, blood loss, and anemia.  The examiner that the Veteran's rectal prolapsed with related blood loss and anemia had led to worsening of neurogenic bowel with quadriplegia, as well as muscle loss and weakness.  The Veteran had increased bowel accidents due to progressive loss of anal sphincter.  The examiner stated that he need care from an attendant for all needs of nature and activities of daily living.  

VA outpatient treatment records from August 2005 to July 2008 are of record.  In August 2005,  it was noted that the Veteran had no energy, was weak, and dizzy.  His bowels were noted to be back to usual with no loose stools.  His hemorrhoids, however, had minimal bleeding at times but were not actively bleeding during the examination.  In May 2007, the Veteran went for his annual examination with the spinal cord injury unit.  Although he had numerous issues, it was noted that he reported bleeding hemorrhoids and anemia due to rectal bleeding.  During his examination period, he underwent hemorrhoid tissue banding.  In July 2007, it was indicated that the Veteran was starting to have more physical issues in general mainly due to increased general weakness and muscle atrophy from long term quadriplegia.  In July 2008, it was noted that the Veteran was dependent on most activities of daily living, but was able to feed, groom, and bathe himself with set up.  He also was noted to drive an adapted vehicle.  

A February 2010 statement in support of the Veteran's claim from the Veteran's spouse was associated with the claims folder.  The Veteran's spouse reiterated the change in the Veteran's care over the years.  She indicated that although he had been quadriplegic since 1968, he was totally independent when she met him in the 1990's.  She stated that since the mid 1990's, when he had massive blood loss and loss of muscle mass, his dependency began to change.  Presently, she stated that she had to perform daily digital stimulation for the Veteran as a major part of her day, requiring changing of soiled sheets, remaking the bed, extra clothes washing and the purchase of special clothes.  However, she did relate that the Veteran still was able to drive, but because of his loss of muscle mass, he had a hard time turning the wheel and his energy level was now low.  

A letter was received in February 2010 from the Veteran's VA primary care provider.  She stated that the Veteran had neurogenic bowel and bladder due to his quadriplegia.  She also stated that the Veteran's service-connected hemorrhoids and rectal prolapse were aggravated by his quadriplegia and the need to do a regular bowel care program every day or every other day.  His hemorrhoids and rectal prolapse had led to blood loss at various times causing moderate to severe anemia.  As a result, this had secondarily increased his muscle atrophy.  The progression of atrophy and weakness over time led to a greatly increased need for assistance from his wife to include bowel management.  

The Veteran testified at a Travel Board hearing in February 2010.  He testified that he was an independent quadriplegic until the mid 1990's when he began to have blood loss due to his rectal prolapse and hemorrhoids.  He required suppository therapy, which slowed the blood loss over time, but according to the Veteran's testimony, the blood loss caused his anemia and his overall weakened state.  It caused his atrophy and loss of muscle mass and he asserted that it has become worse.  

At the outset, it is important to note that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, nor is he blind in both eyes, or is he permanently bedridden as a result of his service-connected disabilities.  Therefore, he does not warrant aid and attendance in this regard.  The evidence of record shows that he is a quadriplegic and has been so since a 1968 diving accident.  He is not service-connected as a result of his quadriplegia.  The record also shows that the Veteran is able to do most of his care with help and he is able to drive and get around for the most part with the aid of his powered wheelchair.  

Although the Veteran is most significantly disabled due to his non-service-connected quadriplegia, the evidence of record also shows that he is service-connected for rectal prolapse and hemorrhoidectomy; banding of hemorrhoids with anemia and iron deficiency; anal fissure by history.  The medical evidence of record shows that service-connected disabilities have worsened his neurogenic bowel as well as muscle loss and weakness.  As a result of the anemia, muscle loss, and weakness, he has increased bowel accidents and loss of anal sphincter.  His primary care examiner indicates that he needs an attendant for all of his needs of nature and all of his activities of daily living.  This may be indicated by the medical evidence, but all of the Veteran's activities of daily living are not caused by his service-connected disabilities.  However, as a result of his service-connected disabilities, he is unable to attend to the wants of nature or keep himself reasonably clean without the aid and attendance of another.  Therefore, although there are other physical issues that affect the Veteran's daily living for which he is not service-connected, his service-connected disabilities do affect his ability attend to the wants of nature and as a result, and resolving all reasonable doubt in the Veteran's favor, the need for regular aid and attendance of another person is warranted in this case.  

With respect to the Veteran's claim, the Board has also considered his statements that his disabilities are worse, requiring aid and attendance.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of the Veteran's service-connected disabilities-have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the November 2004 examination report) directly address  the criteria under which aid and attendance is evaluated.  

As such, the Board finds this VA record and the Veteran's outpatient treatment records, and his primary care examiner's medical opinion to be the most probative of the evidence.  In sum, after a careful review of the evidence of record, the Board finds that aid and attendance of another person is warranted and the claim is granted.  


ORDER

SMC based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


